Title: William Short to Thomas Jefferson, 12 December 1818
From: Short, William
To: Jefferson, Thomas


          
            Dear sir
            Philadelphia Dec: 12. 1818
          
          My letter of the 17th ulto will have informed you of the very great pleasure which yours of the 10th gave me, & the relief which I recieved from it at the moment, on account of the anxiety under which I was as to your health. I feel now that I have need of a repetition of this anodyne—for since your letter of the 10th of Novr now more than a month, I have not heard of the progress of your convalescence. I wish therefore very much indeed to hear from you again on this subject—but I fear at the same time to ask it, knowing as I do, how much trouble it gives you to write, & how many calls of this kind you have. It would be a great gratification to me if I could by any means procure a regular bulletin of your health, but I know that is impossible, & as Hume says, the human mind submits to necessity.
          On recieving your letter my first impulsion was to administer to your friends here the same relief which I had recieved—Many of them had at different times expressed to me their anxiety on account of the reports which prevailed. I thought the best mode would be to write a note to Mr Vaughan, who is a kind of petite poste in the City, & in it I inserted an extract from your own letter as being most satisfactory—& I requested him to make your friends here, (all of whom he was more likely to see in one day, than I should be in a week) acquainted with the favorable turn in your disorder. Mr Vaughan in his zeal thought he could not do better than to insert my note in the gazette. This I percieved by finding it inserted in the National Intelligencer as taken from a Philadelphia paper. This was not my intention & I should not have inserted thus any part of your letter without your permission. This I observe as a general rule. In the present instance there is no inconvenience, & the intention of Vaughan I know was good.
          I shall be very anxious to hear the decision of the Legislature as to the location of the University. I hope & trust they will adopt the report of the commissioners chosen as they were, from every district of the State. It would have been much more proper, it seems to me, to have left it definitively to them than to have reserved it for Legislative interference.
          This Legislature for some years back has seldom met without making, or threatening, some attack on the Canal in which you were so good as to procure me shares during my absence in Europe—I always apprehended this would be the case as soon as the dividends should be such as to exite envy, & I remember having scandalized Mr Eppes, by advancing this sentiment when I met with him at Monticello on my first return from Europe—But I know that an hundred men together are never ashamed of any thing. And therefore I always endeavour as far as possible not to place myself within the immediate grasp of an Assembly who by a Whereas, can do any thing as Lord Coke says of the Sovereign Court of Parliament, except making a Man, a  Woman. A favorable occasion presenting itself I have therefore sold my shares for $375 each which you procured at less than par or $200—The late dividends gave more than legal interest on $375—& if the maxim of laissez faire & laissez passer should be applied to the Canal, the dividends without doubt will increase—but as I said, I did not like to be one of a company making large & increasing dividends under the immediate view of an Assembly—The purchasers were a public institution composed of men much better acquainted with the Legislature than I am, & better able to judge of the prospect of their interference. I hope therefore they will keep their fingers off—I shall not however regret the sale, as I acted on a general principle, & have a particular aversion to uncertainty in matters of this kind.
          I hope you have seen Mde de Stael’s last work—I think it would please you much, & that you would approve the principles she professes from beginning to end. It is the most faithful picture of the great personages of the Revolution that I have seen. The wild genius of Mde de Stael which you saw unbridled & uncontrolled, has been rendered docile by experience & is rich indeed in profound observations. Her heart was always excellent—her head had become worthy of  her heart.
          I forget that even reading my griffonage may be painful to you, & may discourage you from writing. I will  end here therefore with only renewing my intreaty to hear from you & learning the progress of your convalescence if it can be done without too much pain to you.   I  remain dear sir, as you have ever known me, with sentiments of invariable gratitude & affection
          
            Your friend & servant
            W: Short
          
         